                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                             Plaintiff,

       v.                                        Case No. 17-03126-03-CR-S-MDH

JUSTIN L. RHOADS,

                             Defendant.

                  MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       COMES NOW the United States of America, by the United States Attorney for the

Western District of Missouri, and does hereby move that the Court order a pretrial detention

hearing pursuant to 18 U.S.C. § 3142(f), for the purpose of presenting evidence to determine

whether any condition or combination of conditions of release will reasonably assure the

defendant=s appearance as required by the Court and the safety of other persons and the

community. As grounds for the motion, the United States submits that:

       1.     There is probable cause to believe that the defendant committed the offense of
              conspiracy to distribute 500 grams or more of a mixture or substance containing a
              detectable amount of methamphetamine, in violation of 21 U.S.C. §§ 846 and
              841(a)(1) and (b)(1)(A);
       2.     The defendant poses a risk to the safety of others in the community; and
       3.     The defendant poses a serious risk to flee.

                              SUPPORTING SUGGESTIONS

       Subsection 3142(f), 18 U.S.C. provides that a hearing must be held by the appropriate

judicial officer to determine whether any condition or combination of conditions will reasonably

assure the defendant=s appearance and the safety of any other person in the community if the

attorney for the Government moves for such a hearing and if the case involves an offense under




        Case 6:17-cr-03126-MDH Document 102 Filed 02/14/19 Page 1 of 4
the Controlled Substances Act (21 U.S.C. § 801, et seq.) for which imprisonment for ten years or

more is possible. In this case, the defendant is charged with conspiracy to distribute 500 grams

or more of a mixture or substance containing a detectable amount of methamphetamine, a crime

for which a term of not less than ten years’ imprisonment is required and not more than life

imprisonment is possible.

       The Government further submits that in light of the indictment filed in this case, there is

probable cause to believe the defendant violated 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A).

Accordingly, the Government suggests that upon a showing that there exists probable cause that

the defendant committed the offense referred to in the complaint and indictment, there is a legal

presumption, subject to rebuttal by the defendant, that no condition or combination of conditions

will reasonably assure his appearance or assure the safety of the community. See United States

v. Apker, 964 F.2d 742, 743-44 (8th Cir. 1992); United States v. Dorsey, 852 F.2d 1068, 1069-70

(8th Cir. 1988).

       Under Section 3142(e) and (f)(1), a presumption arises that a defendant will not appear

for subsequent court appearances if the offense is one enumerated under the Controlled

Substance Act as referred to above. Under the Bail Reform Act, there is also a presumption that

the likelihood of flight increases with the severity of the charges, the strength of the

Government=s case, and the penalty that conviction could bring. See Apker, 964 F.2d at 744; See

also United States v. Soto Rivera, 581 F.Supp 561 (D.C. Puerto Rico 1984); United States v.

Menster, 481 F.Supp. 1117 (D.C. Fla. 1979).




         Case 6:17-cr-03126-MDH Document 102 Filed 02/14/19 Page 2 of 4
       To further support the Government=s contention that the defendant is a risk to the safety

of the community and risk to flee, the Government offers that:

   1. Rhoads was intercepted on October 15, 2017, while bringing approximately 20 pounds of

       methamphetamine from the Kansas City, Missouri, area back to Southwest, Missouri, for

       William Jones and Jeffery Woosley. Rhoads was released after the stop.

   2. A complaint was filed against Rhoads, Jones, and Woosley on October 4, 2017, and a

       warrant has been active for Rhoads since that time. That complaint was unsealed on

       October 24, 2017, making the charges public. An indictment charging Rhoads was

       returned on November 14, 2017.          All other defendants in this case have been

       apprehended and arraigned.

   3. Rhoads has prior convictions for trafficking in illegal drugs, driving while intoxicated,

       and assault in the second degree.

   4. Rhoads also has a pending probation violation out of Laclede County, Missouri, and has

       had an active warrant there since November 14, 2017. The defendant failed to appear for

       a hearing on January 1, 2018.

       For the reasons set forth above, the United States requests that a detention hearing be held

and that the defendant be denied bail.

                                                     Respectfully submitted,

                                                     TIMOTHY A. GARRISON
                                                     United States Attorney

                                             By      /s/ Josephine L. Stockard
                                                     Josephine L. Stockard
                                                     Missouri Bar No. 63956
                                                     Assistant United States Attorney
                                                     901 St. Louis Street, Suite 500
                                                     Springfield, Missouri 65806-2511




         Case 6:17-cr-03126-MDH Document 102 Filed 02/14/19 Page 3 of 4
                                  Certificate of Service

        The undersigned hereby certifies that a copy of the foregoing was delivered on
February 14, 2019, to the CM-ECF system of the United States District Court for the Western
District of Missouri for electronic delivery to all counsel of record.

                                         /s/ Josephine L. Stockard
                                         Josephine L. Stockard
                                         Assistant United States Attorney




        Case 6:17-cr-03126-MDH Document 102 Filed 02/14/19 Page 4 of 4
